        Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 1 of 26. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT TOLEDO

 RYAN BIBB                                        Case No.
 15289 Smart Cole Road
 Ostrander, OH 43061-9318
                                                  COMPLAINT FOR DAMAGES
                      Plaintiff,
                                                  JURY DEMAND ENDORSED HEREON
       v.

 PREMIER BANK
 c/o Jude J. Nohra
 275 West Federal Street
 Youngstown, OH 44503

                      Defendant.

       Plaintiff Ryan Bibb, through counsel, states as follows for his Complaint for Damages

against Defendant Premier Bank (the “Complaint”):

                           PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Ryan Bibb (“Plaintiff” or “Bibb”), is the owner of real property and

improvements thereupon located at and commonly known as 15289 Smart Cole Road, Ostrander,

Ohio 43061-9318 (the “Home”).

       2.      On or about November 20, 2019, Plaintiff executed a note in the amount of Three

Hundred Fifty-Seven Thousand Dollars ($357,000.00) payable to Home Savings Bank (“HSB”)

(the “Note”) and a contemporaneous mortgage on the Home securing the Note (the “Mortgage”)

(collectively, the “Loan”) for the purchase of and construction of the Home. See, a copy of the

Mortgage, attached as Exhibit 1.

       3.      Plaintiff currently maintains the Home as his primary, principal residence, and has

so maintained the Home for all times relevant to the allegations of this Complaint.


                                                                           Bibb v. Premier Bank
                                                                 Complaint for Damages: Page 1
         Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 2 of 26. PageID #: 2




       4.      Defendant Premier Bank (“Defendant” or “Premier”) is a federal depository

institution incorporated under the laws of the State of Ohio, with its principal place of business

located in Defiance, Ohio.

       5.      Premier is the current servicer and creditor of the Loan having Premier obtained

servicing rights to and ownership of the Loan through HSB’s merger out of existence and into

Premier effective January 31, 2020.

       6.      Jurisdiction is conferred by 28 U.S.C. § 1331 as this action primarily arises under

the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), the Truth in Lending

Act, 12 U.S.C. §§ 1601, et seq. (“TILA”), and the Real Estate Settlement Procedures Act, 12

U.S.C. §§ 2601, et seq. (“RESPA”).

       7.      This Court has supplemental jurisdiction to hear any state law statutory and

common law claims pleaded, infra, or that otherwise may arise pursuant to 28 U.S.C. § 1367.

       8.      Venue is appropriate within this District pursuant to 28 U.S.C. § 1391(b) as: (1) A

substantial part of the events or omissions giving rise to the claims asserted herein occurred within

this District; and, (2) Premier’s corporate headquarters and/or principal place of business are

located within this District.

                        SUMMARY OF RESPA AND FDCPA CLAIMS

       9.      This action is filed to enforce regulations promulgated by the Consumer Financial

Protection Bureau (CFPB) and implemented pursuant to 12 U.S.C. § 2605(f) that became effective

on January 10, 2014, specifically, 12 C.F.R. § 1024.1, et seq. (“Regulation X”) and 12 C.F.R. §

1026.1, et seq. (“Regulation Z”).

       10.     In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).


                                                                             Bibb v. Premier Bank
                                                                   Complaint for Damages: Page 2
        Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 3 of 26. PageID #: 3




       11.     Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement

Procedures Act Mortgage Servicing Final Rules, 78 F.R. 10695 (Regulation X) (February 14,

2013) and the Mortgage servicing Rules Under the Truth in Lending Act, 78 F.R. 10901 (February

14, 2013) (Regulation Z), which became effective on January 10, 2014.

       12.     Mortgage servicers are prohibited from failing “to take timely action to respond to

a borrower’s requests to correct errors relating to allocation of payments, final balances for

purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties[1].” 12

U.S.C. § 2605(k)(1)(C).

       13.     Mortgage servicers are prohibited from failing “to comply with any other obligation

found by the [CFPB], by regulation, to be appropriate to carry out the consumer protection

purposes of [RESPA].” 12 U.S.C. § 2605(k)(1)(E).

       14.     The Loan is a “federally related mortgage loan” as defined by 12 C.F.R. §

1024.2(b).

       15.     Plaintiff asserts claims for relief against Premier for violations of the specific rules

under Regulation X, as set forth, infra.




1
  “The Bureau believes that standard servicer duties are those typically undertaken by servicers in
the ordinary course of business. Such duties include not only the obligations that are specifically
identified in section 6(k)(1)(C) of RESPA, but also those duties that are defined as ‘‘servicing’’
by RESPA, as implemented by this rule, as well as duties customarily undertaken by servicers to
investors and consumers in connection with the servicing of a mortgage loan. These standard
servicer duties are not limited to duties that constitute ‘‘servicing,’’ as defined in this rule, and
include, for example, duties to comply with investor agreements and servicing program guides, to
advance payments to investors, to process and pursue mortgage insurance claims, to monitor
coverage for insurance (e.g., hazard insurance), to monitor tax delinquencies, to respond to
borrowers regarding mortgage loan problems, to report data on loan performance to investors and
guarantors, and to work with investors and borrowers on options to mitigate losses for defaulted
mortgage loans.” 78 Fed. Reg. 10696, 10739.

                                                                              Bibb v. Premier Bank
                                                                    Complaint for Damages: Page 3
           Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 4 of 26. PageID #: 4




       16.      Plaintiff has a private right action under RESPA pursuant to 12 U.S.C. § 2605(f)

for the claimed violations and such action provides for remedies including actual damages,

statutory damages, and attorneys’ fees and costs.

       17.      TILA provides that a creditor or servicer of a home loan shall provide an accurate

payoff balance within a reasonable period, but within seven (7) business days regardless of

circumstances, upon receipt of a written request from a borrower for the same. 15 U.S.C. § 1639g.

       18.      Through Regulation Z, the CFPB has provided guidance for the interpretation of

certain TILA provisions, including servicers’ duties related to responding to requests for a payoff

balance.

       19.      Regarding payoff statements, Regulation Z provides that:

                In connection with a consumer credit transaction secured by a
                consumer’s dwelling, a creditor, assignee or servicer, as applicable,
                must provide an accurate statement of the total outstanding balance
                that would be required to pay the consumer's obligation in full as of
                a specified date. The statement shall be sent within a reasonable
                time, but in no case more than seven business days, after receiving
                a written request from the consumer or any person acting on behalf
                of the consumer. When a creditor, assignee, or servicer, as
                applicable, is not able to provide the statement within seven business
                days of such a request because a loan is in bankruptcy or foreclosure,
                because the loan is a reverse mortgage or shared appreciation
                mortgage, or because of natural disasters or other similar
                circumstances, the payoff statement must be provided within a
                reasonable time.

12 C.F.R. § 1026.36(c)(3).

       20.      The Loan is a closed-end consumer credit transaction secured by their respective

dwellings as contemplated by TILA and Regulation Z. 15 U.S.C. § 1602; 15 U.S.C. § 1639g; 12

C.F.R. § 1026.36(b).




                                                                             Bibb v. Premier Bank
                                                                   Complaint for Damages: Page 4
        Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 5 of 26. PageID #: 5




       21.      Premier is the creditor of the Loan as defined and contemplated by TILA and

Regulation Z as it succeeded to the interests of the original lender, HSB, as the surviving entity of

their merger.

       22.      Plaintiff asserts claims for relief against Premier for violations of the specific rules

under Regulation Z, as set forth, infra.

       23.      Plaintiff has a private right action under TILA pursuant to 15 U.S.C. § 1640(a) for

the claimed violations and such action provides for remedies including actual damages, statutory

damages, and attorneys’ fees and costs.

       24.      The Electronic Funds Transfer Act (EFTA) provides that “a financial institution

shall be liable to a consumer for all damages proximately caused by—(1) the financial institution’s

failure to make an electronic funds transfer in accordance with the terms and conditions of an

account, in the correct amount or in a timely manner when properly instructed to do so by the

consumer.” 15 U.S.C. § 1693h(a).

       25.      Plaintiff is a consumer as defined and contemplated by the EFTA as he is a natural

person. See, 15 U.S.C. § 1693a(6).

       26.      Plaintiff asserts claims for relief against Premier for violations of the specific rules

under the EFTA, as set forth, infra.

       27.      Plaintiff has a private right action under the EFTA pursuant to 15 U.S.C. § 1693m

for the claimed violations and such action provides for remedies including actual damages,

statutory damages, and attorneys’ fees and costs.

                                    STATEMENT OF FACTS

       28.      Following the merger of HSB into Premier, Plaintiff discussed setting up automatic

periodic payments on the Loan through a savings account he maintained with Chase Bank.


                                                                               Bibb v. Premier Bank
                                                                     Complaint for Damages: Page 5
        Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 6 of 26. PageID #: 6




       29.     On or about June 15, 2020, Michele Delgross (“Delgross”), Branch Manager for

the Streetsboro Branch of Premier, emailed Plaintiff to inquire whether he was still interested in

setting up automatic periodic payments on the Loan.

       30.     Plaintiff, per Delgross’s instructions, executed and submitted the necessary

paperwork to set up the automatic periodic payments on the Loan on or about June 15, 2020.

       31.     Premier, however, failed to withdraw payments for at least two (2) months in and/or

prior to July 2020 resulting in Premier claiming that the Borrower was at least two (2) months

delinquent on the Loan.

       32.     Specifically, Premier generated two (2) periodic billing statements for the payment

due and owing for August 1, 2020:

               a. A loan statement dated July 16, 2020, stating that the total due and owing for

                  the August 1, 2020 payment was $6,558.95 (the “July 16 Statement”); and,

               b. A loan statement dated July 30, 2020, stating that the total due and owing for

                  the August 1, 2020 payment was $4,725.25 (the “July 30 Statement”).

See, a copy of the July 16 Statement, attached as Exhibit 2; see, a copy of the July 30 Statement,

attached as Exhibit 3.

       33.     Plaintiff did not receive the July 16 Statement or the July 30 Statement

(collectively, the “Statements”) until requesting a copy of them from Premier through email

communication with Delgross and Kristie Sabo, a personal banker with Premier on or around

September 14, 2020 and September 15, 2020.

       34.     Plaintiff had not received any periodic billing statements at the Home address from

Premier regarding the Loan since Premier’s merger with HSB.




                                                                           Bibb v. Premier Bank
                                                                 Complaint for Damages: Page 6
        Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 7 of 26. PageID #: 7




       35.     Plaintiff was unaware that Premier was not drawing the payments from his Chase

savings account for the monthly payments until receiving the Statements on or about September

15, 2020.

       36.     On or about September 3, 2020, an ACH/autopayment towards the Loan from

Plaintiff’s Chase savings account in the amount of $1,664.01 was attempted, but reversed the same

day.

       37.     On or about October 7, three (3) payments were attempted towards the Loan from

Plaintiff’s Chase savings account in the amounts of $1,553.93, $110.08, and $1,000.06,

respectively, but reversed the same day.

       38.     Premier did not attempt to make any further automatic payment withdrawals

towards the Loan from Plaintiff’s Chase savings account for the remainder of 2020.

       39.     Unaware that Premier was claiming him to be delinquent on the Loan, Plaintiff

sought to refinance the Loan to take advantage of available lower interest rates and was initially

pre-approved for a refinance at an interest rate of 2.7500% with AmeriSave Mortgage Corporation

(“AmeriSave”), nearly half the current interest rate under the Loan. See, a copy of the Closing

Disclosure for the attempted refinance transaction, attached as Exhibit 4.

       40.     Throughout the course of the refinance application process with AmeriSave,

Plaintiff remitted a total of Seven Hundred Fifty ($750.00) for fees and costs.

       41.     By this time, however, Premier had reported Plaintiff as at least sixty (60) days

delinquent on his obligations under the Loan to one (1) or more of the three (3) major credit

reporting agencies, Equifax, Experian, and/or TransUnion which negatively impacted his credit

standing.




                                                                            Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 7
        Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 8 of 26. PageID #: 8




       42.     When AmeriSave pulled Plaintiff’s credit report and discovered the reported sixty

(60) day delinquencies, AmeriSave denied him for credit and Plaintiff lost the opportunity to

refinance at the expected lower interest rate. See, a copy of the Statement of Credit Denial dated

December 5, 2020, attached Exhibit 5.

       43.     Specifically, AmeriSave stated that its principal reason for the credit denial was

“Unacceptable Payment Record on Previous Mortgage”. See, Exhibit 3.

       44.     By this point in time, Plaintiff’s credit score had dropped from approximately 770

to approximately 540.

       45.     Concerned as to why Premier was claiming he was delinquent on his obligations

under the Loan and seeking help to rectify the problems with his Loan, Plaintiff retained

undersigned counsel to request information related to the loan and to have Premier correct its

erroneous actions.

       46.     On or about December 17, 2020, Plaintiff, through counsel, sent a notice of error

captioned “Notice of errors pursuant to 12 C.F.R. § 1024.35(b)(11) and 12 U.S.C. § 2605(k)(1)(C)

for failing to withdraw a borrower’s payments per an autopay agreement and otherwise in violation

of 12 U.S.C. § 2605(k)(1)(E); notice of errors pursuant to 12 C.F.R. § 1024.35(b)(5) and under 12

U.S.C. § 2605(k)(1)(C) for imposition of fees for which there was no reasonable basis to impose

and otherwise in violation of 12 U.S.C. § 2605(k)(1)(E)” (“NOE #1”) via Certified Mail [Tracking

No. 70201290000133624822] to Premier at the address designated for borrowers to send notices

of error pursuant to 12 C.F.R. § 1024.35 and requests for information pursuant to 12 C.F.R. §

1024.36 (the “Designated Address”). See, a copy of NOE #1 with tracking information from the

website for the United States Postal Service (USPS) (www.usps.com), attached as Exhibit 6.




                                                                           Bibb v. Premier Bank
                                                                 Complaint for Damages: Page 8
         Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 9 of 26. PageID #: 9




       47.      Through NOE #1, Plaintiff alleged that Premier committed errors in the servicing

of the Loan, spericially, by failing to withdraw payments from Plaintiff’s Chase savings account

despite executing the necessary documents for the same, which constitute errors under 12 C.F.R.

§ 1024.35(b)(11), and by charging improper fees against the Loan, including late fees which were

improper as they resulted directly from Premier’s other errors, which constitute covered errors

under 12 C.F.R. § 1024.35(b)(5). See, Exhibit 6.

       48.      Premier received NOE #1 at the Designated Address on or before December 28,

2020. See, Exhibit 6.

       49.      On or about December 21, 2020, Plaintiff, through counsel, sent two (2) separate

requests for information (the “RFIs”) via Certified Mail to Premier at the Designated Address,

specifically:

                a. A request for information pursuant to 12 C.F.R. § 1024.36 and 15 U.S.C. §

                   1641(f)(2) and 12 C.F.R. § 1026.36(c)(3), seeking information as to the identity

                   of and contact information for the owner of the Loan and a payoff statement for

                   the Loan [Tracking No. 70151520000166359827] (“RFI #1”); and,

                b. A request for information pursuant to 12 C.F.R. § 1024.36 requesting

                   information and/or documents related to the Loan, including, a life of loan

                   transaction history, servicing notes, any broker’s price opinions, the physical

                   location of the original note, a copy of the original note, Premier’s two most

                   recent escrow analyses, a reinstatement quote, and information related to loss

                   mitigation [Tracking No. 70151520000166359834] (“RFI #2”).




                                                                           Bibb v. Premier Bank
                                                                 Complaint for Damages: Page 9
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 10 of 26. PageID #: 10




See, a copy of RFI #1 with tracking information from the website for the USPS (www.usps.com),

attached as Exhibit 7; see also, a copy of RFI #2 with tracking information from the website for

the USPS (www.usps.com), attached as Exhibit 8.

       50.     Premier received each of the RFIs at the Designated Address on or before

December 28, 2020. See, Exhibits 5 and 6.

       51.     Premier meanwhile sent correspondence dated December 24, 2020 stating that the

Loan was in default and that Plaintiff needed to bring the Loan current on or before January 29,

2021 (the “Default Notice”). See, a copy of the Default Notice, attached as Exhibit 9.

       52.     To date, Plaintiff has not received any correspondence from Premier relating to,

acknowledging receipt of, or in substantive response to NOE #1 or either of the RFIs.

       53.     On or about February 1, 2021, Plaintiff, through counsel, sent a notice of error

captioned “Notice of error pursuant to 12 C.F.R. § 1024.35(b)(11) and 12 U.S.C. § 2605(k)(1)(C)

for failure to properly respond to a request for information in violation of 12 C.F.R. § 1024.36(d)

and 12 U.S.C. §§ 2605(k)(1)(D) and (E); notice of error pursuant to 12 C.F.R. § 1024.35(b)(6) and

12 U.S.C. § 2605(k)(1)(C) for failure to provide a payoff statement in violation of 12 C.F.R. §

1026.36(c)(3)” (“NOE #2”) via Certified Mail [Tracking No. 70203160000059632684] to Premier

at the Designated Address. See, a copy of NOE #2 with tracking information from the website for

the United States Postal Service (USPS) (www.usps.com), attached as Exhibit 10.

       54.     Through NOE #2, Plaintiff alleged that Premier committed errors related to the

Loan by failing to provide a payoff statement for the Loan as requested through RFI #1, a covered

error under 12 C.F.R. § 1024.35(b)(6) and for failing to provide the remainder of the information

requested through RFI #1, an error pursuant to 12 C.F.R. § 1024.35(b)(11) and in violation of 12

U.S.C. § 2605(k)(1)(D). See, Exhibit 10.


                                                                           Bibb v. Premier Bank
                                                                Complaint for Damages: Page 10
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 11 of 26. PageID #: 11




       55.     Premier received NOE #2 at the Designated Address on or before February 17,

2021. See, Exhibit 10.

       56.     On or about February 23, 2021, Plaintiff, through counsel, sent a notice of error

captioned “Notice of error pursuant to 12 C.F.R. § 1024.35(b)(11) for failure to acknowledge or

properly respond to a request for information in violation of 12 C.F.R. § 1024.36(d) and 12 U.S.C.

§ 2605(k)(1)(E); notice of error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to acknowledge

or properly respond to notice of error as required by 12 C.F.R. § 1024.35 and 12 U.S.C. §§

2605(k)(1) (C) and (E)” (“NOE #3”) via Certified Mail [Tracking No. 70201810000156130247]

to Premier at the Designated Address. See, a copy of NOE #3, attached as Exhibit 11.

       57.     Through NOE #3, Plaintiff alleged that Premier committed errors related to the

Loan by failing to respond to RFI #2 or NOE #1, each such failure constituting an error pursuant

to 12 C.F.R. § 1024.35(b)(11) and the failure to respond to NOE #1 further being in violation of

12 U.S.C. § 2605(k)(1)(C). See, Exhibit 11.

       58.     On information and belief, Premier received NOE #3 at the Designated Address

within a week of mailing.

       59.     To date, Plaintiff has not received any correspondence from Premier relating to,

acknowledging receipt of, or in substantive response to NOE #2 or NOE #3.

       60.     To mitigate the harm of Premier’s actions and to avoid the risk of threatened

foreclosure, Plaintiff paid all amounts past due on the Loan in on or prior to January 8, 2021, a

total of $12,320.29.




                                                                          Bibb v. Premier Bank
                                                               Complaint for Damages: Page 11
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 12 of 26. PageID #: 12




              IMPACT UPON AND DAMAGES SUFFERED BY PLAINTIFF

       61.    Had Premier not failed to properly handle the authorized automatic payments from

Plaintiff’s Chase savings account, Plaintiff would not have lost the opportunity to refinance the

Loan as attempted with AmeriSave.

       62.    Premier’s improper actions caused Plaintiff to suffer from other actual and

proximate damages including:

              a. On information and belief, the Loan has been assessed improper fees and

                  charges due to the delinquency caused by Premier’s actions;

              b. Significant harm to his credit standing which resulted in the denial of credit

                  from AmeriSave;

              c. Legal fees and expenses to submit the RFIs and NOE #1 to Premier in a good

                  faith attempt to amicably resolve this matter or to have Premier mitigate the

                  harm caused to Plaintiff;

              d. Legal fees and expenses to submit NOE #2, and NOE #3 to Premier which

                  would not have been necessary but for Premier’s failure or refusal to respond

                  to the RFIs and NOE #1;

              e. The loss of at least $750.00 and the loss of use thereof, in application fees and

                  costs paid to AmeriSave without receiving the benefit of such amounts by

                  receiving the expected refinance of the Loan

              f. The loss of the opportunity to refinance the Loan through AmeriSave at an

                  interest rate of 2.7500% which would have substantially reduced the amounts

                  Plaintiff would have been obligated for interest payments on the loan for his

                  Home;


                                                                            Bibb v. Premier Bank
                                                                 Complaint for Damages: Page 12
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 13 of 26. PageID #: 13




               g. Severe emotional distress driven by this delinquency caused by Premier’s

                   actions and by fear that this delinquency would be the start of a slippery slope

                   leading to a potential default and foreclosure unless Plaintiff paid for fees which

                   were not warranted which resulted in frustration, loss of sleep, anxiety,

                   depression, embarrassment, and other significant emotional distress.

                                 COUNT ONE:
       VIOLATIONS OF 12 C.F.R. § 1024.35(d) AND 12 U.S.C. §§ 2605(e) AND (k)

               (Failure to timely acknowledge NOE #1, NOE #2, and NOE #3)

       63.     Plaintiff repeats and realleges paragraphs 1 through 62 with the same force and

effect as though fully set forth hereon.

       64.     “A servicer shall comply with the requirements of this section for any written notice

from the borrower that asserts an error and that includes the name of the borrower, information

that enables the servicer to identify the borrower’s mortgage loan account, and the error the

borrower believes has occurred.” 12 C.F.R. § 1024.35(a)

       65.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.” Supplement I to Part 1024.

       66.     A servicer of a federally related mortgage shall not “fail to comply with any other

obligation found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate

to carry out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       67.     “Within five days (excluding legal public holidays, Saturdays, and Sundays) of a

servicer receiving a notice of error from a borrower, the servicer shall provide to the borrower a

written response acknowledging receipt of the notice of error.” 12 C.F.R. § 1024.35(d), see also,

12 U.S.C. § 2605(e)(1).

                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 13
        Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 14 of 26. PageID #: 14




        68.     NOE #1, NOE #2, and NOE #3 (collectively, the “NOEs”) each constitute a notice

of error as defined by 12 C.F.R. § 1024.35(a) as each is a “written notice from the borrower that

asserts an error and that includes the name of the borrower, information that enables the servicer

to identify the borrower’s mortgage loan account, and the error the borrower believes has

occurred.” See, Exhibits 6, 10, and 11.

        69.     Plaintiff sent each of the NOEs to Premier at the Designated Address and Premier

received each of the NOEs at the Designated Address. See, Exhibits 6, 10, and 11.

        70.     Premier failed to provide any written acknowledgment of its receipt of each of the

NOEs.

        71.     Premier failed to timely acknowledge each of the NOEs as required by 12 C.F.R. §

1024.35(d) and/or 12 U.S.C. § 2605(e)(1) which constitutes three (3) distinct violations of 12

C.F.R. § 1024.35(d) and 12 U.S.C. § 2605(k)(1)(E), one such violation for each of the NOEs

Premier failed to timely acknowledge.

        72.     Premier’s actions are part of a pattern and practice of behavior in conscious

disregard for Plaintiff’s rights.

        73.     As a result of Premier’s actions, Premier is liable to Plaintiff for statutory damages

and actual damages as further described, supra. 12 U.S.C. § 2605(f)(1), including, but not limited

to incurring legal fees and expenses for preparing and sending NOE #3 which would not have been

necessary but for Premier’s failure to properly acknowledge NOE #1.

        74.     Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).




                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 14
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 15 of 26. PageID #: 15




                                 COUNT TWO:
        VIOLATIONS OF 12 C.F.R. § 1024.35(e) AND 12 U.S.C. §§ 2605(e) AND (k)

              (Failure to timely and properly respond to NOE #1 and NOE #2)

       75.       Plaintiff repeats and realleges paragraphs 1 through 62 with the same force and

effect as though fully set forth hereon.

       76.       “A servicer shall comply with the requirements of this section for any written notice

from the borrower that asserts an error and that includes the name of the borrower, information

that enables the servicer to identify the borrower’s mortgage loan account, and the error the

borrower believes has occurred.” 12 C.F.R. § 1024.35(a)

       77.       Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.” Supplement I to Part 1024.

       78.       A servicer must respond to a notice of error by either:

                 (A) Correcting the error or errors identified by the borrower and
                     providing the borrower with a written notification of the
                     correction, the effective date of the correction, and contact
                     information, including a telephone number, for further
                     assistance; or
                 (B) Conducting a reasonable investigation and providing the
                     borrower with a written notification that includes a statement
                     that the servicer has determined that no error occurred, a
                     statement of the reason or reasons for this determination, a
                     statement of the borrower’s right to request documents relied
                     upon by the servicer in reaching its determination, information
                     regarding how the borrower can request such documents, and
                     contact information, including a telephone number, for further
                     assistance.

12 C.F.R. § 1024.35(e)(1)(i); see also 12 U.S.C. § 2605(e)(2)(B).

       79.       A servicer must respond to a notice of error in compliance with 12 C.F.R. §

1024.35(e)(1):


                                                                              Bibb v. Premier Bank
                                                                   Complaint for Damages: Page 15
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 16 of 26. PageID #: 16




               (A) Not later than seven days (excluding legal public holidays,
                   Saturdays, and Sundays) after the servicer receives the notice of
                   error for errors asserted under paragraph (b)(6) of this section.
               (B) Prior to the date of a foreclosure sale or within 30 days
                   (excluding legal public holidays, Saturdays, and Sundays) after
                   the servicer receives the notice of error, whichever is earlier, for
                   errors asserted under paragraphs (b)(9) and (10) of this section.
               (C) For all other asserted errors, not later than 30 days (excluding
                   legal public holidays, Saturdays, and Sundays) after the servicer
                   receives the applicable notice of error.

12 C.F.R. § 1024.35(e)(3)(i); see also 12 U.S.C. § 2605(e)(2).

       80.     “A servicer of a federally related mortgage shall not...fail to take timely action to

respond to a borrower’s requests to correct errors relating to allocation of payments, final balances

for purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.”

12 U.S.C. § 2605(k)(1)(C).

       81.     A servicer of a federally related mortgage shall not “fail to comply with any other

obligation found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate

to carry out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       82.     NOE #1 and NOE #2 each constitute a notice of error as defined by 12 C.F.R. §

1024.35(a) as each is a “written notice from the borrower that asserts an error and that includes the

name of the borrower, information that enables the servicer to identify the borrower’s mortgage

loan account, and the error the borrower believes has occurred.” See, Exhibits 4 and 8.

       83.     Plaintiff sent NOE #1 and NOE #2 to Premier at the Designated Address and

Premier received each such notice at such address.

       84.     Through NOE #1, Plaintiff alleged that Premier committed errors in the servicing

of the Loan, spericially, by failing to withdraw payments from Plaintiff’s Chase savings account

despite executing the necessary documents for the same, which constitute errors under 12 C.F.R.

§ 1024.35(b)(11), and by charging improper fees against the Loan, including late fees which were

                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 16
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 17 of 26. PageID #: 17




improper as they resulted directly from Premier’s other errors, which constitute covered errors

under 12 C.F.R. § 1024.35(b)(5). See, Exhibit 6.

        85.     Premier failed to provide a written response to NOE #1 within thirty (30) business

days of receiving NOE #1 as required by 12 C.F.R. § 1024.35(e)(1). See, 12 C.F.R. §

1024.35(e)(3)(i); see also 12 U.S.C. § 2605(e)(2).

        86.     But for Premier’s failure to properly respond to NOE #1, Plaintiff would not have

had to incur legal fees and expenses to submit NOE #3 to Premier. See, Exhibit 11.

        87.     Through NOE #2, Plaintiff alleged that Premier committed an error related to the

Loan by failing to provide a payoff statement for the Loan as requested through RFI #1, a covered

error under 12 C.F.R. § 1024.35(b)(6). See, Exhibit 10.

        88.     Premier failed to provide a written response to NOE #2 within seven (7) business

days of receiving NOE #2 as required by 12 C.F.R. § 1024.35(e)(1). See, 12 C.F.R. §

1024.35(e)(3)(i); see also 12 U.S.C. § 2605(e)(2).

        89.     Premier’s failure to timely and properly respond to NOE #1 and NOE #2 by failing

to correct its errors or to otherwise perform a reasonable investigation into and otherwise properly

respond to the errors alleged through NOE #1 and NOE #2 constitute two (2) violations of 12

C.F.R. § 1024.35(e) and 12 U.S.C. §§ 2605(e) and (k) and, as a result, Plaintiff has suffered actual

damages as detailed, supra.

        90.     Premier’s actions are part of a pattern and practice of behavior in conscious

disregard for Plaintiff’s rights.

        91.     Premier’s conduct as pled, supra, shows a conscious disregard for Plaintiff’s rights.

        92.     As a result of Premier’s actions, Premier is liable to Plaintiff for statutory damages

and actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).


                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 17
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 18 of 26. PageID #: 18




       93.     Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                COUNT THREE:
        VIOLATIONS OF 12 C.F.R. § 1024.36(c) AND 12 U.S.C. §§ 2605(e) AND (k)

                      (Failure to timely acknowledge RFI #1 and RFI #2)

       94.     Plaintiff repeats and realleges paragraphs 1 through 62 with the same force and

effect as though fully set forth hereon.

       95.     A servicer of a federally related mortgage shall not “fail to comply with any other

obligation found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate

to carry out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       96.     “A servicer shall comply with the requirements of this section for any written

request for information from a borrower that includes the name of the borrower, information that

enables the servicer to identify the borrower's mortgage loan account, and states the information

the borrower is requesting with respect to the borrower's mortgage loan.” 12 C.F.R. § 1024.36(a)

       97.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.36(a)

provides that “[a]n information request is submitted by a borrower if the notice of error is submitted

by an agent of the borrower.” Supplement I to Part 1024.

       98.     “Within five days (excluding legal public holidays, Saturdays, and Sundays) of a

servicer receiving an information request from a borrower, the servicer shall provide to the

borrower a written response acknowledging receipt of the notice of error.” 12 C.F.R. § 1024.36(c),

see also, 12 U.S.C. § 2605(e)(1).

       99.     The RFIs each constitute a request for information as defined by 12 C.F.R. §

1024.35(a) as each is a “written request for information from a borrower that includes the name of

the borrower, information that enables the servicer to identify the borrower's mortgage loan

                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 18
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 19 of 26. PageID #: 19




account, and states the information the borrower is requesting with respect to the borrower's

mortgage loan.” See, Exhibits 7 and 8.

        100.    Plaintiff sent each of the RFIs to Premier at the Designated Address and Premier

received each of the RFIs at the Designated Address. See, Exhibits 7 and 8.

        101.    Premier failed to provide any written acknowledgment of its receipt of either of the

RFIs. See, Exhibits 7 and 8.

        102.    Premier failed to timely acknowledge each of the RFIs as required by 12 C.F.R. §

1024.36(c) and/or 12 U.S.C. § 2605(e)(1) which constitutes two (2) clear, distinct, and separate

violations of 12 C.F.R. § 1024.36(c) and 12 U.S.C. § 2605(k)(1)(E), one (1) such violation for

each of the RFIs Premier failed to timely acknowledge in writing.

        103.    Premier’s actions are part of a pattern and practice of behavior in conscious

disregard for Plaintiff’s rights.

        104.    As a result of Premier’s actions, Premier is liable to Plaintiff for statutory damages

and actual damages as further described, supra. 12 U.S.C. § 2605(f)(1), including, but not limited

to incurring legal fees and expenses for preparing and sending NOE #2 and NOE #3 which would

not have been necessary but for Premier’s failure to properly acknowledge each of the RFIs.

        105.    Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                   COUNT FOUR:
               VIOLATIONS OF 12 C.F.R. § 1024.36(d) AND 12 U.S.C. § 2605(k)

                 (Failure to timely and properly respond to RFI #1 and RFI #2)

        106.    Plaintiff repeats and realleges paragraphs 1 through 62 with the same force and

effect as though fully set forth hereon.



                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 19
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 20 of 26. PageID #: 20




       107.    12 C.F.R. § 1024.36(a) provides, in relevant part, that a request for information may

consist of “any written request for information from a borrower that includes the name of the

borrower, information that enables the servicer to identify the borrower’s mortgage loan account,

and states the information the borrower is requesting with respect to the borrower's mortgage loan.”

       108.    Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.36(a)

provides that “[a]n information request is submitted by a borrower if the information request is

submitted by an agent of the borrower.”

       109.    A servicer must respond to a request for information by:

               (i)    Providing the borrower with the requested information and
                      contact information, including a telephone number, for further
                      assistance in writing; or
               (ii)   Conducting a reasonable search for the requested information
                      and providing the borrower with a written notification that
                      states that the servicer has determined that the requested
                      information is not available to the servicer, provides the basis
                      for the servicer's determination, and provides contact
                      information, including a telephone number, for further
                      assistance.

12 C.F.R. § 1024.36(d)(1).

       110.    Furthermore, a servicer must properly respond to a request for information within

the following deadlines:

               A servicer must comply with the requirements of paragraph (d)(1)
               of this section:
               (A) Not later than 10 days (excluding legal public holidays,
                     Saturdays, and Sundays) after the servicer receives an
                     information request for the identity of, and address or other
                     relevant contact information for, the owner or assignee of a
                     mortgage loan; and
               (B) For all other requests for information, not later than 30 days
                     (excluding legal public holidays, Saturdays, and Sundays)
                     after the servicer receives the information request.

12 C.F.R. § 1024.36(d)(2)(i).


                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 20
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 21 of 26. PageID #: 21




       111.    Each of the RFIs is a request for information as defined by 12 C.F.R. § 1024.36(a)

as it contains Plaintiff’s name, loan number, property address, and request information related to

the Loan. See, Exhibits 7 and 8.

       112.    Plaintiff sent each of the RFIs to Premier at the Designated Address and Premier

received each of the RFIs at the Designated Address on or before December 28, 2020. See, Exhibits

5 and 6.

       113.    Through RFI #1, Plaintiff requested that Premier provide the identity of and contact

information for the owner or investor of the Loan. See, Exhibit 9.

       114.    Premier was required to provide the identity of and contact information for the

owner or investor of the Loan within ten (10) business days of December 28, 2020—on or before

January 12, 2021. See, Exhibit 9; 12 C.F.R. § 1024.36(d)(2)(i)(A).

       115.    Premier did not provide the identity of and contact information for the owner or

investor of the Loan within ten (10) December 28, 2020 days of December 28, 2020 as required

by 12 C.F.R. § 1024.36(d), nor has Plaintiff or his counsel received any such response.

       116.    Premier’s failure to provide a timely written response to RFI #1 constitutes a

violation of 12 C.F.R. § 1024.35(d) and 12 U.S.C. § 2605(k) and has caused Plaintiff to suffer

actual damages as detailed, supra, including, but not limited to incurring legal fees and expenses

for preparing and sending NOE #2 which would not have been necessary but for Premier’s failure

to properly respond to RFI #1.

       117.    Through RFI #2, Plaintiff requested that Premier provide information and/or

documentation related to the Loan, including, a life of loan transaction history, servicing notes,

any broker’s price opinions, the physical location of the original note, a copy of the original note,




                                                                            Bibb v. Premier Bank
                                                                 Complaint for Damages: Page 21
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 22 of 26. PageID #: 22




Premier’s two most recent escrow analyses, a reinstatement quote, and information related to loss

mitigation. See, Exhibit 10.

       118.     Premier was required to provide a written response to RFI #2 within thirty (30)

business days of December 28, 2020—on or before February 10, 2021. See, Exhibit 8; 12 C.F.R.

§ 1024.36(d)(2)(i)(B).

       119.     Premier did not provide a written response to RFI #2 within thirty (30) business

days of December 28, 2020 as required by 12 C.F.R. § 1024.36(d), nor has Plaintiff or his counsel

received any such response.

       120.     Premier’s failure to provide a timely written response to RFI #2 constitutes a

violation of 12 C.F.R. § 1024.35(d) and 12 U.S.C. § 2605(k) and has caused Plaintiff to suffer

actual damages as detailed, supra, including, but not limited to incurring legal fees and expenses

for preparing and sending NOE #3 which would not have been necessary but for Premier’s failure

to properly respond to RFI #2.

       121.     Premier’s actions are part of a pattern and practice of behavior in conscious

disregard for Plaintiff’s rights and in abdication of Premier’s obligations under RESPA and

Regulation X.

       122.     Premier’s conduct as pleaded, supra, shows a conscious disregard for Plaintiff’s

rights and Premier’s obligations under RESPA and Regulation X.

       123.     As a result of Premier’s actions, Premier is liable to Plaintiff for statutory damages

and actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).

       124.     Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).




                                                                             Bibb v. Premier Bank
                                                                  Complaint for Damages: Page 22
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 23 of 26. PageID #: 23




                                   COUNT FIVE:
              VIOLATIONS OF 15 U.S.C. § 1639g AND 12 C.F.R. § 1026.36(c)(3)

                           (Failure to timely provide a payoff statement)

       125.      Plaintiff repeats and realleges paragraphs 1 through 62 with the same force and

effect as though fully set forth hereon.

       126.      Plaintiff submitted RFI #1, which contained a request for a payoff statement of the

Loan pursuant to 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3), to Premier on December 21,

2020 and Premier received RFI #1 on or before December 28, 2020. See, Exhibit 7.

       127.      Premier failed to timely provide a payoff statement for the Loan in response to RFI

#1 within seven (7) business days of receipt as required by 15 U.S.C. § 1639g and 12 C.F.R. §

1026.36(c)(3).

       128.      Plaintiff was harmed as a result of Premier’s actions as further described supra,

including, but not limited to, legal fees and costs incurred with sending NOE #2 which would not

have been necessary but for Premier’s failure to provide a payoff statement.

       129.      As a result of its actions, Premier is liable to Plaintiff for actual damages, statutory

damages, costs, and attorneys’ fees. 15 U.S.C. §§ 1640(a)(1)-(3).

                                    COUNT SIX:
                     VIOLATIONS OF THE EFTA, 15 U.S.C. § 1693, et seq.

        (Failure to make electronic transfers of funds from Plaintiff’s bank account)

       130.      Plaintiff repeats and realleges paragraphs 1 through 62 with the same force and

effect as though fully set forth hereon.

       131.      “A preauthorized electronic fund transfer from a consumer’s account may be

authorized by the consumer only in writing, and a copy of such authorization shall be provided to

the consumer when made. A consumer may stop payment of a preauthorized electronic fund


                                                                               Bibb v. Premier Bank
                                                                    Complaint for Damages: Page 23
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 24 of 26. PageID #: 24




transfer by notifying the financial institution orally or in writing at any time up to three business

days preceding the scheduled date of such transfer.” 15 U.S.C. § 1693e.

       132.    “[A] financial institution shall be liable to a consumer for all damages proximately

caused by—(1) the financial institution’s failure to make an electronic funds transfer in accordance

with the terms and conditions of an account, in the correct amount or in a timely manner when

properly instructed to do so by the consumer.” 15 U.S.C. § 1693h.

       133.    Plaintiff, per Delgross’s instructions, executed and submitted the necessary

paperwork to set up the automatic periodic payments in the form of electronic funds transfers from

his Chase savings account towards the Loan on or about June 15, 2020.

       134.    Premier, despite being instructed to make the electronic funds transfers for the

amounts due and owing for the periodic payments for the Loan each month, failed to make such

electronic funds transfers in and for the months of July 2020, August 2020, November 2020, and

December 2020.

       135.    Premier, despite being instructed to make the electronic funds transfers for the

amounts due and owing for the periodic payments for the Loan each month, reversed the four (4)

separate electronic funds transfers in the months of September 2020 and October 2020 in

satisfaction of the amounts due and owing for such months.

       136.    Premier violated the EFTA by failing to make the electronic funds transfers in and

for the months of July 2020, August 2020, November 2020, and December 2020.

       137.    Premier violated the EFTA by reversing the four (4) separate electronic funds

transfers in the months of September 2020 and October 2020 in satisfaction of the amounts due

and owing for such months.




                                                                            Bibb v. Premier Bank
                                                                 Complaint for Damages: Page 24
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 25 of 26. PageID #: 25




       138.    Premier’s actions in failing to make and improperly reversing the aforementioned

electronic funds transfers constitute eight (8) violations of 15 U.S.C. § 1693h., one (1) such

violation for each of the electronic funds transfers Premier failed to make or otherwise improperly

reversed.

       139.    As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual

damages, as further described, supra, statutory damages, costs, and attorneys’ fees. 15 U.S.C. §

1693m.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Ryan Bibb prays that this Court grant judgment against

Defendant Premier Bank, and award him the following:

       A.      Actual damages from Defendant Premier Bank in an amount to be determined at

               trial for the allegations contained in Counts One through Six;

       B.      An award of statutory damages of Two Thousand Dollars ($2,000.00) from

               Defendant Premier Bank for each violation of RESPA contained in Counts One

               through Four for a total of Eighteen Thousand Dollars ($18,000.00)

       C.      An award of statutory damages of Four Thousand Dollars ($4,000.00) from

               Defendant Premier Bank for the violations of TILA and Regulation Z contained in

               Count Five;

       D.      An award of statutory damages of One Thousand Dollars ($1,000.00) from

               Defendant Premier Bank for the violations of the EFATA contained in Count Six;

       E.      For attorney’s fees and costs as to Counts One through Six;

       F.      For such other relief which this Court may deem appropriate.

                                                     Respectfully submitted,


                                                                           Bibb v. Premier Bank
                                                                Complaint for Damages: Page 25
       Case: 3:21-cv-00646-JZ Doc #: 1 Filed: 03/23/21 26 of 26. PageID #: 26




                                                    /s/ Marc E. Dann
                                                    Marc E. Dann (0039425)
                                                    Daniel M. Solar (0085632)
                                                    Michael A. Smith Jr. (0097147)
                                                    Dann Law
                                                    P.O. Box 6031040
                                                    Cleveland, OH 44103
                                                    Telephone: (216) 373-0539
                                                    Facsimile: (216) 373-0536
                                                    notices@dannlaw.com

                                                    Counsel for Plaintiff Ryan Bibb

                                       JURY DEMAND

       Plaintiff Ryan Bibb hereby respectfully demands a trial by jury on all such claims that

may be so tried.

                                                    /s/ Marc E. Dann
                                                    Marc E. Dann (0039425)
                                                    Daniel M. Solar (0085632)
                                                    Michael A. Smith Jr. (0097147)
                                                    Dann Law

                                                    Counsel for Plaintiff Ryan Bibb




                                                                          Bibb v. Premier Bank
                                                               Complaint for Damages: Page 26
